



Exhibit 10.1.2




Amendment to
The Dow Chemical Company
Executives’ Supplemental Retirement Plan - Restricted and Cadre Benefits


Pursuant to Section 7.1 of The Dow Chemical Company Executives’ Supplemental
Retirement Plan - Restricted and Cadre Benefits (the “Plan”), the undersigned
hereby adopts the following amendments to the Plan, effective January 1, 2018,
except where otherwise indicated:


1.
Article I is hereby amended to add the following new definitions thereto, and
all definitions are hereby renumbered accordingly:



“DEPP Component” shall mean benefits accrued under the provisions contained in
the Dow Employees’ Pension Plan applicable to the DEPP component thereof.
“Excess Plan” shall mean The Dow Chemical Company Executives’ Supplemental
Retirement Plan - Supplemental Benefits, as amended and restated from time to
time.
“Transition Benefit” means the amount that would be payable to or on behalf of a
Transition Participant under the DEPP Component if the provisions of the DEPP
providing for the limitation of benefits in accordance with sections 401(a)(17)
and 415 of the Code were inapplicable, and if Transition Compensation were
substituted for Compensation in the calculation thereof, minus the sum of (I)
the benefit payable to or on behalf of the Transition Participant under the
DEPP, (II) the benefit paid to the Transition Participant from the Excess Plan
in connection with the change of control resulting from the Orion Merger, and
(III) any other benefit paid to the Transition Participant under the Plan or the
Excess Plan.
“Transition Compensation” means compensation as defined under the DEPP, without
regard to the limitations imposed by section 401(a)(17) of the Code and the
definition of compensation under section 415 of the Code, plus, elective
deferrals under The Dow Chemical Company Elective Deferral Plan (Post 2004) for
any period where such deferrals were not included in compensation under the
DEPP.
“Transition Participant” means an individual or Participant designated as such
by the Plan Administrator.
2.
Article III of the Plan is hereby amended to add the following new Section 3.6
to the end thereof:



3.6    Transition Benefit


129

--------------------------------------------------------------------------------





Notwithstanding any other provision of the Plan, for a Transition Participant,
the Restricted Benefit payable from this Plan shall be equal to the Transition
Benefit, but only if the Transition Benefit is greater than the DEPP Component
Supplemental Retirement Benefit that would be payable to such Transition
Participant under the terms of the Excess Plan (the “Excess Benefit”). If the
Transition Benefit is the greater benefit, benefits will be paid only from this
Plan and not from the Excess Plan, in accordance with the nonduplication of
benefits provisions set forth in Section 3.5 above and in Article III of the
Excess Plan. If the Excess Benefit is or becomes greater than the Transition
Benefit, then the Transition Benefit is forfeited and the Transition Participant
shall have a Restricted Benefit of zero, in accordance with the nonduplication
of benefits provisions described in the preceding sentence.
Notwithstanding any other provision of the Plan or the Excess Plan to the
contrary, and for the avoidance of doubt, the time of payment shall be the same
and the form of payment shall be subject to the same rules and restrictions
irrespective of whether a Transition Participant receives a Restricted Benefit
under this Plan or a DEPP Component Supplemental Retirement Benefit from the
Excess Plan.


*        *        *






/s/ BRYAN JENDRETZKE
 
 
Bryan Jendretzke
 
 
Global Benefits Director
 
 
The Dow Chemical Company
 
 
 
 
 
Reviewed by Plan Administrator:
 
/s/ MARIA CURRERI
 
 
Maria Curreri
 
 
 
 
 
 
Reviewed by Legal Department:
 
/s/ BRITA JOHNSON
 
 
Brita Johnson





Dated: December 31, 2018




130